Citation Nr: 0714625	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  96-09 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES
					
1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right foot fracture.

2.  Entitlement to an initial compensable rating for 
residuals of laparotomy scarring with incidental 
appendectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
September 1995 and from March 2004 to July 2005.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  This case was most recently 
remanded in November 2004 and now returns to the Board for 
appellate review.

In connection with this appeal the veteran and his friend 
testified at a personal hearing before a Hearing Officer at 
the RO in October 1996; a transcript of the hearing is 
associated with the claims file.

The Board notes that, in June 2005, the veteran submitted 
claims of entitlement to service connection for a left knee 
disorder, sleep apnea, conditions secondary to Mefloquine, 
headaches, hearing loss and tinnitus, and post-traumatic 
stress disorder.  Such claims are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Residuals of a right foot fracture include subjective 
complaints of pain and tenderness and objective evidence of 
ecchymosis, mild degenerative spurring at the tarsometatarsal 
joint, normal forefoot motion, full strength, and normal 
range of motion, without evidence of sensory or motor 
deficits, crepitus, deformity, heat, redness, swelling, 
effusion, clubbing, cyanosis, or pedal edema, resulting in no 
more than a moderate foot injury.  

3.  Residual scars of laparotomy with incidental appendectomy 
are well-healed, nontender, stable, mobile, slightly lighter 
than the surrounding tissue, and do not result in the 
limitation of any function.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a right foot fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006). 

2.  The criteria for an initial compensable rating for 
residuals of laparotomy scarring with incidental appendectomy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002), (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for a right foot disorder 
and scarring secondary to the removal of his appendix in 
September 1995, prior to the enactment of the VCAA.  The 
initial decision issued in December 1995 granted service 
connection for right foot fracture and appendectomy and 
initial noncompensable ratings were assigned, effective 
September 26, 1995.  The veteran thereafter appealed with 
respect to the initially assigned disability ratings.  In an 
April 1996 rating decision, the veteran was granted an 
increased rating, to 10 percent, for his right foot fracture, 
effective September 26, 1995.  The December 1995 and April 
1996 rating decision were also issued prior to the November 
2000 enactment of the VCAA.  In Pelegrini, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
where notice was not mandated at the time of the initial RO 
decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court 
indicated that the claimant need only be provided VCAA notice 
and an appropriate amount of time to respond, followed by 
proper subsequent VA process.  See Pelegrini II at 120-123; 
see also 38 C.F.R. § 20.1102 (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
July 2003 and December 2004, the veteran's initial rating 
claims was readjudicated and supplemental statements of the 
case were provided to the veteran in September 2003 and 
October 2006, such that he had the opportunity to respond to 
the remedial VCAA notice prior to the appeal reaching the 
Board.

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the letter sent to 
him in July 2003 and December 2004 advised him of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  
Moreover, the July 2003 letter informed him of what evidence 
was needed to substantiate his initial rating claims, namely 
that the evidence must show that his service-connected 
disabilities had gotten worse.  Pertinent to the fourth 
element, the December 2004 letter advised the veteran that, 
if he had any evidence in his possession that pertained to 
his claims to send it to VA.  For these reasons, to decide 
the appeal would not be prejudicial error to the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the July 2003 letter advised the veteran 
of the evidence necessary to establish entitlement to an 
increased rating; however, he was not informed of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
initial rating claims, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, VA treatment records, 
private treatment records, a June 2000 VA opinion, and March 
1996, March 1997, July 1999, and April 2006 VA examination 
reports were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  He has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claims.  Moreover, the veteran was provided with VA 
examinations in March 1996, March 1997, July 1999, and April 
2006, and, a VA opinion was obtained in June 2000 in order to 
adjudicate his initial rating claims.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claims without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

A.	Residuals of a Right Foot Fracture

The veteran is service-connected for residuals of a right 
foot fracture, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006), effective 
September 26, 1995.  The Board notes that he was assigned a 
temporary total evaluation due to treatment requiring 
convalescence pursuant to 38 C.F.R. § 4.30 from July 18, 
1996, to August 31, 1996.  Thereafter, effective September 1, 
1996, the veteran's 10 percent rating was restored.  At his 
personal hearing and in documents of record, the veteran 
contends that he experiences pain in the right foot and 
cannot stand or walk for an extended period of time.  
Therefore, the veteran claims that he is entitled to an 
initial rating in excess of 10 percent for his service-
connected residuals of a right foot fracture.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5284 provides that a moderate foot injury 
warrants a 10 percent evaluation.  A moderately severe foot 
injury warrants a 20 percent evaluation.  A severe foot 
injury warrants a 30 percent evaluation.  A Note provides 
that a foot injury with actual loss of use of the foot 
warrants a 40 percent evaluation. 

Other potentially applicable Diagnostic Codes which provide 
for a rating in excess of 10 percent for foot disorders 
include Diagnostic Code 5276 for acquired flatfoot, 
Diagnostic Code 5278 for acquired claw foot (pes cavus), and 
Diagnostic Code 5283 for malunion or nonunion of tarsal or 
metatarsal bones.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

An October 1995 VA treatment record reflects some ecchymosis 
on the lateral dorsal aspect of the foot.  There was 
tenderness to the lateral and medial malleolus.  The veteran 
was able to perform plantar/dorsiflexion and 
eversion/inversion range of motion with pain.  Strength was 
4/5.  There were no sensory deficits.  An X-ray of the right 
foot revealed no fracture, dislocation, or other osseous 
abnormality.  Mild degenerative spurring was present at the 
tarsometatarsal joint.  It was noted that X-rays revealed a 
stable joint.  The assessment was status post-traumatic 
fracture to the right ankle.  

A March 1996 VA examination reflects that the veteran had 
obvious mild to moderate flat feet.  He complained of pain in 
both feet on weight-bearing, particularly after four to five 
hours on this feet and in cold, damp climates.  Upon physical 
examination, the veteran had mild to moderate bilateral pes 
planus that probably existed prior to service.  There was no 
tenderness of the feet or ankles noted.  Range of motion was 
full and normal without crepitus or observable pain.  There 
were no deformities of the feet or ankles.  There was an 
alleged discomfort in the dorsum of the right foot in the 
metatarsal region.  There was no heat or redness.  X-ray of 
the right foot from October 1995 was noted to show a mild 
degenerative spurring at the tarsometatarsal joint region.  
The examiner diagnosed bilateral pes planus, mild to 
moderate, probably existed prior to service, and history of 
right foot fracture at the tarsometatarsal region without 
functional impairment, but with residual, mild strain 
symptomatology plus degenerative spurring.

Treatment records from Mason City Clinic dated from June 1995 
to August 1996 reveal that the veteran was treated for right 
foot pain and right tarsal tunnel syndrome.  In January 1996, 
physical examination revealed no swelling or effusion.  There 
was tenderness at the base of the second metatarsal and pain 
with compression across the mid foot.  He was able to 
actively elevate with 5+ strength.  Later in January 1996, it 
was noted that distal motor and sensory were intact.  There 
was no crepitus.  A mid foot strain was diagnosed.  In March 
1996, the veteran had adequate pedal pulses with capillary 
filling time within normal limits.  He had palpable 
tenderness to the first metatarsal-cuneiform joint.  It hurt 
on inversion and eversion with the rear foot stabilized as 
well as dorsiflexion and plantar flexion in the sagittal 
plane of the first ray.  He also had some palpable tenderness 
with not a lot of gross swelling around the first metatarsal-
cuneiform joint.  Range of motion was fine of the first MP 
joint.  No Tinel's or Valet's sign.  Neurovascular status was 
intact.  He had fairly normal medial longitudinal arch 
morphology.  Upon physical examination in July 1996, his mid 
foot was normal, but he complained of pain on the right at 
the first metatarsal-first cuneiform, second metatarsal-
second cuneiform region.  There was no swelling, but such was 
slightly tender.  He had normal forefoot motion of the MTP, 
PIP joints.  Alignment of the toes was excellent and his 
sensation was intact, despite his complaints of subjective 
decreased sensation on both sides.  The veteran had positive 
Tinel's on the right foot over the posterior tibial nerve at 
the tarsal tunnel.  There was no atrophy and his distal 
pulses were normal.  A July 1996 X-ray reflects that on the 
right side at the medial first metatarsal first cuneiform 
joint there was a small exostosis which may indicated old 
injury.  The X-ray noted to be otherwise unremarkable and 
essentially normal.  In August 1996, physical examination 
showed no swelling.  There was negative Tinel's over the 
posterior tibial nerve and the upper and lower chamber on the 
medial side of the foot as it splints into the medial and 
lateral plantar nerve.  Sensation and vascular status were 
intact.  The veteran complained of tenderness.  

A July 1996 VA treatment record shows complaints of right 
foot pain with numbness and tingling.  A March 1997 X-ray 
reflected a slight deformity of the right first metatarsal.  

A March 1997 VA examination reflects bilateral moderate pes 
planus upon physical examination.  It was also noted that 
there was no asymmetry or deformity of either foot or ankle.  
There was no evidence of joint effusion, crepitus, tenderness 
or pain on palpation, or pressure on manipulation.  Although, 
when questioned, the veteran indicated that such maneuvering 
caused severe pain, but the examiner stated that such was not 
evident on examination.  The veteran complained of 
generalized tenderness and pain on manipulation.  There was 
no edema, heat, or redness.  The mobility of the phalanges of 
the feet and tarsal bones was unrestricted and unlimited.  X-
rays revealed a slight deformity of the right first 
metatarsal.  The examiner diagnosed moderate, bilateral pes 
planus, which was probably congenital and unrelated to the 
veteran's in-service motorcycle accident. 

A July 1999 VA examination revealed complaints of occasional 
aching in the feet.  He reported no symptoms suggesting 
weakened movement or excessive fatigability with use or any 
incoordination.  Physical examination showed normal transfer 
and walking. There was mild pronation and flatfootedness 
evident.  The right foot showed good flexibility in the 
hindfoot and midtarsal joint motions.  There was no palpable 
overgrowth noted.  The foot was flexible and skin condition 
in both feet was good.  The impression was mild pronation and 
flatfoot changes of both feet with healed chip fractures of 
possibly base of the medial metatarsals of the right foot.  
The examiner noted that X-rays failed to show evidence of 
fracture residuals, but there was some suggestion of early 
degenerative change at the base of the medial metatarsals of 
the right foot.  The examiner stated that he did not believe 
any of the veteran's symptoms were related to fracture 
residuals and that he remained fully functional in spite of 
his history.

In June 2000, a VA physician reviewed the veteran's claims 
file and stated that the veteran sustained some injury to the 
right foot in his motorcycle accident in 1995 from which he 
made a good recovery, and has no residuals related to that 
injury.  He also observed that the veteran's clinical 
examination showed some mild pes planus and symptoms 
suggestive of arch strain that were unrelated to injury 
residuals.  Specifically, the physician stated that the 
veteran's pes planus pre-existed entry to the service and had 
not been aggravated by the injuries.  He further indicated 
that the veteran still had some arch strain related to flat-
footedness, but such had not been influenced by the injury 
sustained in service.  

VA treatment records dated in from August 2000 through 
January 2002 show that, objectively, the veteran's feet were 
negative for edema and positive for sensation, pulses times 2 
bilaterally, and skin intact.

A May 2003 National Guard examination revealed that the 
veteran's feet were normal upon clinical evaluation and he 
had normal arches.  

At his April 2006 VA examination, the veteran complained of 
shooting pain in the arch slightly off center to the middle 
towards the lateral aspect of the foot and shooting pain from 
the plantar aspect to the dorsal aspect of the foot when 
walking.  He reported no pain with at rest, but such 
increased with pressure.  There was no numbness or tingling 
in the foot.  There were no changes in range of motion.  
Cold, damp weather increased the veteran's symptoms.  The 
veteran reported flare-ups of pain twice a month that lasted 
for a day.  The examiner noted that the veteran was able to 
walk approximately one mile without significant pain.  He was 
also capable of standing in place with minimal difficulty if 
he can change weight side to side.  The veteran could go up 
and down two flights of stairs if he went slowly and used a 
handrail.  Ladders would be very difficult due to increased 
pain with pressure on the arch.  He was unable to run, jump, 
or do physical sports.  

Upon physical examination, the veteran's extremities were 
properly aligned and grossly symmetric.  Muscle mass, tone, 
and strength were symmetric with strength 5/5 in lower 
extremities.  There was no clubbing, cyanosis, or pedal 
edema.  His joints were grossly within normal limits with 
functional active range of motion.  The veteran's feet were 
positive for point tenderness on the bilateral lateral aspect 
of the mid-arch.  Otherwise, he denied pain with 
manipulation.  He had active, passive, and repetitive range 
of motion within normal limits.  There were no calluses or 
eversion of heels.  The examiner diagnosed bilateral plantar 
fasciitis with mild functional impact.  

As indicated previously, the veteran is already in receipt of 
a 10 percent evaluation for a moderate foot injury under 
Diagnostic Code 5284.  In order to assign a higher 
evaluation, the evidence must demonstrate a moderately severe 
foot injury.  However, in this case, the Board finds that the 
veteran's right foot symptomatology more nearly approximates 
a moderate foot injury.  Specifically, such is manifested by 
subjective complaints of pain and tenderness and objective 
evidence of ecchymosis, mild degenerative spurring at the 
tarsometatarsal joint, normal forefoot motion, full strength, 
and normal range of motion, without evidence of sensory or 
motor deficits, crepitus, deformity, heat, redness, swelling, 
effusion, clubbing, cyanosis, or pedal edema.  Moreover, the 
March 1996 VA examiner indicated that the veteran had a 
history of right foot fracture at the tarsometatarsal region 
without functional impairment and with only residual mild 
strain symptomatology.  Additionally, the July 1999 VA 
examiner stated that he did not believe any of the veteran's 
symptoms were related to fracture residuals and that the 
veteran remained fully functional in spite of his history.  
Also, in June 2000, the VA physician opined that the veteran 
had no residuals related to his right foot injury.  Finally, 
the April 2006 VA examiner determined that the veteran's 
right foot symptomatology resulted in only mild functional 
impairment.  Therefore, the Board finds that the evidence of 
record does not support an initial evaluation for residuals 
of a right foot fracture in excess of 10 percent under 
Diagnostic Code 5284.

As the veteran's right foot disability is not rated under a 
Diagnostic Code pertinent to limitation of motion, the 
DeLuca, supra, factors are not for consideration.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2006),  to 
include the criteria for a rating in excess of 10 percent 
under the other Diagnostic Codes cited above, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in 
view of the clinical data, which reflects no evidence of 
acquired flatfoot, acquired claw foot (pes cavus), or 
malunion or nonunion of tarsal or metatarsal bones, there is 
no basis for a rating in excess of 10 percent under any of 
these Diagnostic Codes.  In this regard, the Board notes that 
the veteran has a current diagnosis of bilateral pes planus; 
however, the medical evidence demonstrates that such is 
congenital, pre-existed the veteran's military service, and 
had not been aggravated by his right foot injuries.  As such, 
a review of the record, to include the medical evidence, 
otherwise fails to reveal any additional functional 
impairment associated with the veteran's right foot 
disability to warrant consideration of alternate rating 
codes.  

The Board has considered whether staged ratings under 
Fenderson, supra, is appropriate; however, the Board finds 
that the veteran's right foot symptomatology has been stable 
throughout the appeal period.  As such, staged ratings in 
this case is not proper. 

B.	Residuals of Laparotomy Scarring with Incidental 
Appendectomy

The veteran is service-connected for residuals of laparotomy 
scarring with incidental appendectomy, evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002), (2006), effective September 26, 
1995.  At his personal hearing and in documents of record, 
the veteran claims that he is entitled to an initial 
compensable rating for his service-connected residuals of 
laparotomy scarring with incidental appendectomy.

The Board observes that during the pendency of the veteran's 
claim, VA's Rating Schedule pertinent to the rating of skin 
disabilities was amended effective August 30, 2002.  However, 
the Board notes that the veteran has been evaluated under 
Diagnostic Code 7805, which was not changed by the August 
2002 amendments.  

Diagnostic Code 7805, prior to and beginning August 30, 2002, 
provides that other scars are to be rated on the limitation 
of function of the affected part. 

In the instant case, there is no evidence that the veteran's 
residual scarring has resulted in the limitation of any 
function.  As noted by the April 2006 VA examiner, he had 
three scars, one under the umbilicus and two on the left side 
of the abdomen; however, none of the scars resulted in 
limitation of function.  Specifically, the scars are well-
healed, nontender, stable, mobile, and slightly lighter than 
the surrounding tissue.  Moreover, a March 1997 VA examiner 
described the scars as insignificant and not functionally 
limiting and, in April 2006, the VA examiner found no 
residuals.  

Specifically, a March 1996 VA examination reflects that, on 
examination, the veteran had healed microscopic scars in the 
right upper quadrant and peri-umbilically.  Such were well-
healed and nontender.  The examiner diagnosed probable 
laparoscopic incidental appendectomy.

A March 1997 VA examination revealed healed laparoscopic 
scars which were insignificant and not functionally limiting.  
A May 2003 National Guard examination revealed an abdominal 
suprapubic scar approximately one inch round and it was noted 
that the veteran had an appendectomy in 1996 and such was 
stable.  

An April 2006 VA examination reflects that the veteran had 
three scars, one under the umbilicus and two on the left side 
of the abdomen, as a result of his laparoscopic appendectomy.  
The examiner found no problems related to the scars. Upon 
physical examination, the examiner was only able to locate a 
6 centimeter by 1.3 diameter with a .3 millimeter central 
depression incision located below the umbilicus.  Such was 
nontender, mobile, well healed, and slightly lighter than the 
surrounding tissue.  Otherwise, the skin was warm, dry, and 
anicteric with good turgor.  The examiner diagnosed residual 
laparotomy scar with incidental appendectomy, no residual.

Therefore, as there is no evidence that the veteran's 
residual scarring has resulted in any functional limitations, 
he is not entitled to an initial compensable rating.  
Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), to specifically include other diagnostic 
codes pertinent to the rating of scars under both the pre- 
and post-August 2002 regulations.  However, the veteran's 
scars are asymptomatic and not of a size warranting a 
compensable evaluation under any pre- or post-August 2002 
diagnostic code governing the evaluation of scars.  As such, 
a review of the record fails to reveal any functional 
impairment associated with the veteran's residuals of 
laparotomy scarring with incidental appendectomy so as to 
warrant consideration of alternate rating codes.  

The Board has also considered whether staged ratings under 
Fenderson, supra, is appropriate; however, the Board finds 
that the veteran's scar symptomatology has been stable 
throughout the appeal period.  As such, staged ratings in 
this case is not proper. 
 
C.	Other Considerations

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims for an initial 
rating in excess of 10 percent for residuals of a right foot 
fracture and an initial compensable rating for residuals of 
laparotomy scarring with incidental appendectomy.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal and his initial rating claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected right foot and scarring 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected disabilities do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial rating in excess of 10 percent for residuals of a 
right foot fracture is denied.

An initial compensable rating for residuals of laparotomy 
scarring with incidental appendectomy is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


